Exhibit 10.6

EXECUTION COPY

THIRD AMENDMENT TO THE PURCHASE AND SALE AGREEMENT

THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Amendment”) dated as
of March 12, 2010, is entered into among CNX MARINE TERMINALS INC., CONSOL
ENERGY INC. (“CONSOL Energy”), CONSOL ENERGY SALES COMPANY, CONSOL OF KENTUCKY
INC., CONSOL PENNSYLVANIA COAL COMPANY LLC, CONSOLIDATION COAL COMPANY,
EIGHTY-FOUR MINING COMPANY, FOLA COAL COMPANY, L.L.C., ISLAND CREEK COAL
COMPANY, KEYSTONE COAL MINING CORPORATION, LITTLE EAGLE COAL COMPANY, L.L.C.,
MCELROY COAL COMPANY, MON RIVER TOWING, INC., TERRY EAGLE COAL COMPANY, L.L.C.
and TWIN RIVERS TOWING COMPANY (each, an “Originator” and collectively the
“Originators”) and CNX FUNDING CORPORATION (the “Company”).

RECITALS

1. Company and the Originators are parties to the Purchase and Sale Agreement
dated as of April 30, 2003 (as amended, restated, supplemented or otherwise
modified prior to the date hereof, the “Purchase and Sale Agreement”);

2. CONSOL Energy is the guarantor (in such capacity, the “Guarantor”) under that
certain Guaranty and Suretyship Agreement, dated as of April 30, 2003 (as
amended, restated, supplemented or otherwise modified prior to the date hereof,
the “CONSOL Guaranty”) in favor the Company.

3. Each of the parties hereto desires to amend the Purchase and Sale Agreement
as hereinafter set forth.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms that are used herein without
definition shall have the meanings set forth in the Purchase and Sale Agreement
or, if not in the Purchase and Sale Agreement, in the Receivables Purchase
Agreement (as defined in the Purchase and Sale Agreement).

2. Amendment to the Purchase and Sale Agreement. Clause (h) of Section 6.3 of
the Purchase and Sale Agreement is hereby amended and restated in its entirety
as follows:

(h) Transaction Documents. Enter into, execute, deliver or otherwise become
bound by any agreement, instrument, document or other arrangement that restricts
the right of such Originator to amend, supplement, amend and restate or
otherwise modify, or to extend or renew, or to waive any right under, this
Agreement or any other Transaction Documents, except that the Originators may
enter into (x) agreements that restrict the right of such Originators to



--------------------------------------------------------------------------------

increase the Purchase Limit to an amount greater than $200,000,000 and (y) the
Amended and Restated Credit Agreement; provided that the Originators shall not
materially change any restrictions existing in such agreement as of March 12,
2010, that otherwise would be prohibited by this clause (h) without the prior
consent of the Administrator and the Majority Purchaser Agents.

3. CONSOL Guaranty. The Guarantor hereby reaffirms its obligations under the
CONSOL Guaranty and each other Transaction Document to which it is a party and
confirms that its obligations under each of the foregoing continue in full force
and effect.

4. Representations and Warranties. Each of the Originators and the Company
represents and warrants that:

(a) Representations and Warranties. Each representation and warranty made by it
in the Purchase and Sale Agreement, as amended by this Amendment, and in the
other Transaction Documents are true and correct as of the date hereof.

(b) Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment and the Purchase and Sale
Agreement (as amended hereby) are within its corporate or limited liability
company powers and have been duly authorized by all necessary corporate or
limited liability company action on its part. Each of this Amendment and the
Purchase and Sale Agreement (as amended hereby) is its valid and legally binding
obligations, enforceable in accordance with its respective terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.

(c) No Default. Both immediately before and immediately after giving effect to
this Amendment and the transactions contemplated hereby, no Purchase and Sale
Termination Event or Unmatured Purchase and Sale Termination Event (other than
the “Subject Termination Events” as defined in the RPA Amendment (as defined
below)) exists or shall exist.

5. Effect of Amendment. All provisions of the Purchase and Sale Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this Amendment becomes effective, all references in the Purchase
and Sale Agreement (or in any other Transaction Document) to the “Purchase and
Sale Agreement”, or to “hereof”, “herein” or words of similar effect referring
to the Purchase and Sale Agreement, shall be deemed to be references to the
Purchase and Sale Agreement as amended by this Amendment.

6. Effectiveness. This Amendment shall become effective as of the date hereof
(the “Effective Date”) upon receipt by the Administrator of the following, in
form and substance satisfactory to the Administrator:

 

2



--------------------------------------------------------------------------------

(a) Counterparts of this Amendment (whether by facsimile or otherwise) duly
completed, executed and delivered by each of the parties hereto; and

(b) Counterparts of that certain Fifth Amendment to Amended and Restated
Receivables Purchase Agreement, dated as of the date hereof, by and among the
Company, the Servicer, the Sub-Servicers, the LC Participants, the LC Bank, the
Conduit Purchasers, the Purchaser Agents and the Administrator duly completed,
executed and delivered by each of the parties thereto (the “RPA Amendment”)

7. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
hereof.

8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York (including for such
purpose Sections 5-1401 and 5-1402 of the General Obligations Law of the State
of New York).

9. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Purchase and Sale Agreement, any other Transaction Document or
any provision hereof or thereof.

[Signatures Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

THE ORIGINATORS:         CNX MARINE TERMINALS INC.,     CONSOL ENERGY INC.,    
CONSOL ENERGY SALES COMPANY,     CONSOL OF KENTUCKY INC.,    

CONSOL PENNSYLVANIA COAL COMPANY,

LLC,

    FOLA COAL COMPANY, L.L.C.,     LITTLE EAGLE COAL COMPANY, L.L.C.,     MON
RIVER TOWING, INC., and     TERRY EAGLE COAL COMPANY, L.L.C.,     each as an
Originator     By:  

/s/ John M. Reilly

    Name:   John M. Reilly     Title:   Treasurer     CONSOLIDATION COAL
COMPANY,     EIGHTY-FOUR MINING COMPANY,     ISLAND CREEK COAL COMPANY,    
KEYSTONE COAL MINING CORPORATION,     MCELROY COAL COMPANY, and     TWIN RIVERS
TOWING COMPANY,     each as an Originator     By:  

/s/ Daniel S. Cangilla

    Name:   Daniel S. Cangilla     Title:   Treasurer

 

S - 1



--------------------------------------------------------------------------------

COMPANY:

CNX FUNDING CORPORATION, as Company By:  

/s/ Christopher C. Jones

Name:   Christopher C. Jones Title:   Vice President and Secretary

SERVICER AND GUARANTOR:

 

CONSOL ENERGY INC., as Servicer and as Guarantor By:  

/s/ John M. Reilly

Name:   John M. Reilly Title:   Vice President and Treasurer

 

S - 2



--------------------------------------------------------------------------------

CONSENTED TO and AGREED:

PNC BANK, NATIONAL ASSOCIATION, as Administrator By:  

/s/ William Falcon

Name:   William Falcon Title:   Vice President PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant By:  

/s/ Richard Munsick

Name:   Richard Munsick Title:   Senior Vice President MARKET STREET FUNDING
LLC, as a Conduit Purchaser By:  

/s/ Doris J. Hearn

  Name: Doris J. Hearn   Title:   Vice President

 

S - 3



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as LC Participant By:  

/s/ Michael Eden

Name:   Michael Eden Title:   Director

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser

By:  

/s/ Jill A. Russo

  Name: Jill A. Russo   Title:   Vice President

 

S - 4